NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IRIS DEL CARMEN MORALES,                        No.    15-70217

                Petitioner,                     Agency No. A098-253-359

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 24, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Iris Del Carmen Morales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and cancellation of removal. Morales has not challenged the IJ’s ruling

concerning her claims for asylum or cancellation of removal in the BIA or in our

court. She now seeks only withholding of removal and CAT protection.

      We have jurisdiction under 8 U.S.C. § 1252. See Garcia v. Lynch, 798 F.3d

876, 880 (9th Cir. 2015). We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s conclusion that Morales failed to

establish that she would be persecuted on account of a protected ground. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014). The record does not compel

the conclusion that the BIA erred by determining that the attacks against Morales

were opportunistic criminal acts with no nexus to a protected ground. Thus, her

withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Morales failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                         2                                    15-70217